                               Case 6:21-cr-00136-AA                   Document 2             Filed 01/25/21              Page 1 of 1
   AO 442 (Rev. 11/11) Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                   District
                                                           __________       of Oregon
                                                                      District  of __________

                      United States of America
                                 v.                                                )
                                                                                   )         Case No.       6:21-MJ-00022-MK
                                                                                   )
                                                                                   )
                                                                                   )
                    DEVEN RICHARD DEARING
                                                                                   )
                                 Defendant


                                                                 ARREST WARRANT
   To:       Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
   (name of person to be arrested)      DEVEN RICHARD DEARING                                                                                                  ,
   who is accused of an offense or violation based on the following document filed with the court:

   u Indictment               u Superseding Indictment                     u Information         u Superseding Information                  ✔ Complaint
                                                                                                                                            u
   u Probation Violation Petition                  u Supervised Release Violation Petition                    u Violation Notice            u Order of the Court

   This offense is briefly described as follows:
Attempted Sexual Exploitation of a Child in violation of 2251(a) and (e)

Transportation of a Minor with Intent to Engage in Criminal Sexual Activity in violation of 18 U.S.C. § 2423(a)

Receipt of Child Pornography in violation of 18 U.S.C. § 2252(a)(2) and (b)(1)

Possession of Child Pornography in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2)




   Date:      January 25, 2021
                                                                                                                  Issuing officer’s signature

   City and state:         Eugene, Oregon                                                  Mustafa T. Kasubhai, United States Magistrate Judge
                                                                                                                   Printed name and title


                                                                                 Return

              This warrant was received on (date)                                      , and the person was arrested on (date)
   at (city and state)                                                       .

   Date:
                                                                                                              Arresting officer’s signature



                                                                                                                   Printed name and title
